T.C. Memo. 2006-196



                       UNITED STATES TAX COURT



                MELVIN RAY HASSELL, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 6074-05L.              Filed September 11, 2006.



     Melvin Ray Hassell, pro se.

     Meredyth A. Purdy, for respondent.



                         MEMORANDUM OPINION


     CHIECHI, Judge:    This case is before the Court on respon-

dent’s motion for summary judgment and to impose a penalty under

section 66731 (respondent’s motion).   We shall grant respondent’s



     1
      All section references are to the Internal Revenue Code in
effect at all relevant times. All Rule references are to the Tax
Court Rules of Practice and Procedure.
                                 - 2 -

motion.

                              Background

     The record establishes and/or the parties do not dispute the

following.

     Petitioner Melvin Ray Hassell (petitioner or Mr. Hassell)

resided in Irving, Texas, at the time he filed the petition in

this case.

     On November 23, 1981, February 7, 1983, February 27, 1984,

March 25, 1985, and December 9, 1985, petitioner and Nelda

Hassell (Ms. Hassell) jointly filed Form 1040, U.S. Individual

Income Tax Return (Form 1040), for each of their taxable years

1980, 1981, 1982, 1983, and 1984.2

     Respondent issued a notice of deficiency to petitioner with

respect to his taxable years 1980 through 1984.     Petitioner filed

a petition with the Court with respect to that notice.     (We shall

refer to the case at docket No. 19885-89 that petitioner com-

menced when he filed the petition with respect to his taxable

years 1980 through 1984 as petitioner’s Tax Court case.)

     On September 20, 1990, the Court entered a decision in

petitioner’s Tax Court case.     That decision provided:

             Pursuant to agreement of the parties in this case,
     it is


     2
      This case involves only petitioner, and not Ms. Hassell.
For convenience, hereinafter we shall sometimes refer only to
petitioner or Mr. Hassell, and not to petitioner or Mr. Hassell
and Ms. Hassell.
                                  - 3 -

         ORDERED AND DECIDED: That there are deficiencies
    in income taxes due from the petitioners [Mr. Hassell
    and Ms. Hassell] as follows:

                               Deficiencies
                                       Additions to the Tax
     Taxable        Income
       Year           Tax        § 6653(a)     § 6651     § 6661
       1980       $18,642.64        none        none        none
       1981       $18,493.26        none     $2,638.84      none
       1982       $23,411.00        none     $1,510.00   $5,853.00
       1983       $ 8,257.00     $ 474.55    $1,684.20   $2,064.00
       1984       $37,344.50     $1,867.23      none     $9,336.00

          That there are additions to the tax due from the
     petitioners for the taxable years 1983 and 1984, under
     the provisions of I.R.C. § 6653(a)(2), equal to 50
     percent of the statutory interest due on $8,257.00 and
     $37,344.50 from April 15, 1984 and April 15, 1985,
     respectively, to the date of assessment of tax, or, if
     earlier, the date of payment, and

          That the entire deficiencies in income tax due
     from the petitioners for the taxable years 1980, 1981,
     1982 and 1984 are substantial underpayments attribut-
     able to tax motivated transactions for the purpose of
     computing interest payable with respect to such
     amounts, pursuant to I.R.C. section 6621(c), formerly
     section 6621(d).

     As reflected in petitioner’s individual master file literal

transcript (literal transcript) with respect to petitioner’s Form

1040 and certain other information for each of his taxable years

1980 through 1984, on various dates (respective assessment dates)

respondent assessed petitioner’s Federal income tax (tax), as

well as any additions to tax and interest as provided by law, for

each such year.

     On November 22, 1993, petitioner and Ms. Hassell jointly

filed Form 1040 for their taxable year 1992 (1992 return).       In
                               - 4 -

that return, petitioner and Ms. Hassell showed total tax and tax

due of $19,195.   When petitioner and Ms. Hassell filed their 1992

return, they did not pay the tax shown due in that return.

     On November 22, 1993, respondent assessed the tax of peti-

tioner and Ms. Hassell, as well as additions to tax under sec-

tions 6651(a)(2) and 6654 and interest as provided by law, for

their taxable year 1992.

     On October 26, 1998, petitioner and Ms. Hassell jointly

filed Form 1040 for their taxable year 1997 (1997 return).    In

that return, petitioner and Ms. Hassell showed total tax of

$18,324 and tax due of $9,673.96.   When petitioner and Ms.

Hassell filed their 1997 return, they did not pay the tax shown

due in that return.

     On October 26, 1998, respondent assessed the tax of peti-

tioner and Ms. Hassell, as well as additions to tax under sec-

tions 6651(a)(2) and 6654 and interest as provided by law, for

their taxable year 1997.

     On January 15, 2002, the United States of America (United

States) commenced an action (District Court proceeding) against

Mr. Hassell and Ms. Hassell in the U.S. District Court for the

Northern District of Texas (District Court).   In the District

Court proceeding, the United States sought, inter alia, to reduce

to judgment the tax liabilities of Mr. Hassell and Ms. Hassell

for their taxable years 1980 through 1984 and 1992.
                               - 5 -

     On August 26, 2002, Mr. Hassell and Ms. Hassell filed a

petition with the U.S. Bankruptcy Court for the Northern District

of Texas (Bankruptcy Court) under Chapter 11 of Title 11 of the

United States Code (Chapter 11).3

     On September 5, 2002, the District Court entered a default

judgment (District Court judgment) against Mr. Hassell and Ms.

Hassell in the District Court proceeding.   That default judgment

provided in pertinent part:

           IT IS ORDERED, ADJUDGED AND DECREED that the Court
     finds that Defendants Melvin R. Hassell and Nelda J.
     Hassell [Mr. Hassell and Ms. Hassell] are jointly and
     severally indebted to the United States in the amount
     of $804,558.41, for their unpaid federal income (1040)
     taxes for tax years 1980, 1981, 1982, 1983, 1984, and
     1992, plus additional interest and statutory additions
     thereon as provided by law from October 5, 1998 until
     paid.

     On September 16, 2002, Mr. Hassell and Ms. Hassell commenced

a so-called adversary proceeding (adversary proceeding of Mr.

Hassell and Ms. Hassell) in the Bankruptcy Court against the

United States.   In that proceeding, Mr. Hassell and Ms. Hassell

sought a determination with respect to the validity, priority,

and extent of certain liens.




     3
      On Oct. 21, 2002, the proceeding that Mr. Hassell and Ms.
Hassell commenced in the Bankruptcy Court under Chapter 11 was
converted to a proceeding under Chapter 7 of Title 11 of the
United States Code (Chapter 7). (We shall refer to the proceed-
ing that Mr. Hassell and Ms. Hassell commenced in the Bankruptcy
Court, as converted to a proceeding under Chapter 7, as Mr.
Hassell’s bankruptcy case.)
                               - 6 -

     On October 1, 2002, the Internal Revenue Service (IRS) filed

a proof of claim (IRS’s proof of claim) against Mr. Hassell and

Ms. Hassell in Mr. Hassell’s bankruptcy case for $903,599 with

respect to their taxable years 1980 through 1984, 1992, and 1997.

On October 17, 2002, Mr. Hassell and Ms. Hassell filed an objec-

tion to the IRS’s proof of claim.

     On October 21, 2002, the Bankruptcy Court entered an order

in Mr. Hassell’s bankruptcy case that, inter alia, found Mr.

Hassell to be “a ‘vexatious litigator’ - a person who files

frequent, unmeritorious lawsuits without proper investigation or

legal basis and for improper purposes.”

     On February 7, 2003, Mr. Hassell filed a notice of appeal

(notice of appeal) with the U.S. Court of Appeals for the Fifth

Circuit (Fifth Circuit)4 with respect to the District Court

judgment.5   On December 2, 2003, the Fifth Circuit affirmed the

District Court judgment.   United States v. Hassell, 82 Fed. Appx.
372 (5th Cir. 2003).




     4
      Sometime after Feb. 7, 2003, Mr. Hassell filed a motion
with the Fifth Circuit to add Ms. Hassell to the notice of appeal
nunc pro tunc. The Fifth Circuit granted that motion.
     5
      In the District Court judgment, as discussed above, the
District Court found that Mr. Hassell and Ms. Hassell were
jointly and severally indebted to the United States in the amount
of $804,558.41 for their unpaid taxes with respect to their
taxable years 1980 through 1984 and 1992, as well as additional
interest and statutory additions thereon as provided by law, from
Oct. 5, 1998, until paid.
                               - 7 -

     On February 28, 2003, the IRS commenced a so-called adver-

sary proceeding (adversary proceeding of the IRS) with the

Bankruptcy Court.   In that proceeding, the IRS sought a determi-

nation with respect to the dischargeability of the liabilities of

Mr. Hassell and Ms. Hassell for their taxable years 1980 through

1984, 1992, and 1997.

     On December 16, 2003, the Bankruptcy Court entered a final

judgment against Mr. Hassell and Ms. Hassell with respect to both

the adversary proceeding of Mr. Hassell and Ms. Hassell and the

adversary proceeding of the IRS (Bankruptcy Court’s final judg-

ment with respect to the adversary proceedings).   That judgment

provided in pertinent part:

          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that
     the Debtors’ [Mr. Hassell’s and Ms. Hassell’s] federal
     income (1040) tax liabilities for tax years 1980, 1981,
     1982, 1983, 1984, 1992, and 1997 are non-dischargable
     under 11 U.S.C. § 523(a)(1)(C), because the summary
     judgment record more than establishes that the Debtors
     have “willfully attempted in any manner to evade or
     defeat” their tax obligations to the United States.

          IT IS ORDERED, ADJUDGED AND DECREED that the
     Debtors Melvin Ray Hassell and Nelda Jo Hassell are
     indebted to the United States of America (Internal
     Revenue Service) in the amount of $903,599.00, plus
     interest thereon from August 26, 2002 (bankruptcy
     petition date) until paid, for their 1980-1984, 1992,
     and 1997 federal income (1040) taxes; however, the
     penalties and interest on such penalties included
     within this amount will be discharged under 11 U.S.C.
     § 523(a)(7) as to Debtors Melvin Ray Hassell and Nelda
     Jo Hassell if their general Chapter 7 discharge is
                                  - 8 -

     granted,[6] because they were imposed with respect to
     transactions or events that occurred more than three
     years before the filing of the petition. * * *

     On December 24, 2003, Mr. Hassell and Ms. Hassell filed a

notice of appeal with the District Court regarding the Bankruptcy

Court’s final judgment with respect to the adversary proceedings.

On November 30, 2004, the District Court affirmed that final

judgment.

     On February 12, 2004, the Bankruptcy Court entered findings

of fact and conclusions of law with respect to a motion that the

United States filed in Mr. Hassell’s bankruptcy case requesting

relief from the automatic stay of 11 U.S.C. sec. 362.      Those

findings and conclusions stated in pertinent part:

     6.       Debtors [Mr. Hassell and Ms. Hassell] have for
              several years been involved in contentious litiga-
              tion with the IRS. In this Court, the Debtors
              have been uncooperative in discovery, have
              launched personal attacks on government counsel,
              and have begun to advance theories of tax protest,
              questioning the federal income tax, the authority
              of the IRS to collect taxes, and the authority of
              a Department of Justice lawyer to represent the
              IRS. Those arguments are frivolous and have been
              rejected by this Court.

          *        *       *       *       *        *       *

     4.       The automatic stay of Section 362 will be lifted
              effective March 8, 2004. After that day the IRS
              may seek appropriate orders from Judge Fish to
              enforce the judgment [District Court judgment]
              obtained in his court.


     6
      Mr. Hassell and Ms. Hassell were not granted a discharge
under Chapter 7. On Sept. 3, 2004, the Bankruptcy Court dis-
missed Mr. Hassell’s bankruptcy case.
                                 - 9 -

     On April 28, 2004, respondent filed notices of Federal tax

lien with respect to petitioner’s taxable years 1980 through

1984, 1992, and 1997.   (We shall refer to the notices of Federal

tax lien filed with respect to petitioner’s taxable years 1980

and 1981 as the 1980 tax lien and the 1981 tax lien, respec-

tively.)

     On May 3, 2004, respondent issued to petitioner a notice of

Federal tax lien filing and your right to a hearing (notice of

tax lien) with respect to his taxable years 1980 through 1984,

1992, and 1997.

     On May 25, 2004, the Bankruptcy Court entered an order in

Mr. Hassell’s bankruptcy case holding Mr. Hassell in civil

contempt of court.   That order provided in pertinent part:

          IT IS ORDERED, and the Court finds, that the
     Debtor Melvin Ray Hassell is in civil contempt of
     Court, for not complying with this Court’s February 20,
     2004 Order on United States’ Motion to Strike, for
     Injunctive Relief, and Sanctions against Melvin R.
     Hassell, because after February 20, 2004, Mr. Hassell
     filed with this Court at least three pleadings wherein
     he attempted to relitigate his federal tax liabilities
     or to challenge the amount thereof.

     On June 4, 2004, in response to the notice of tax lien,

petitioner filed Form 12153, Request for a Collection Due Process

Hearing (Form 12153), and requested a hearing with respondent’s

Appeals Office (Appeals Office).    Petitioner attached a document

to his Form 12153 that is wholly irrelevant to the questions

raised in respondent’s motion.
                             - 10 -

     On September 29, 2004, the District Court entered an injunc-

tion order against Mr. Hassell (District Court’s September 29,

2004 injunction order) that provided in pertinent part:

          As a consequence of Hassell’s non-compliance with
     prior court orders, a more expansive injunction is
     warranted.

          It is therefore ORDERED that the clerk of this
     court shall not accept from Melvin R. Hassell any
     pleadings or documents in this case, or in any other
     case filed or to be filed within this district, unless
     Hassell first obtains leave from this court to make
     such filing.

          It is further ORDERED that Melvin R. Hassell shall
     not file any pleadings or documents in this case or in
     any other case, including as yet unfiled lawsuits,
     either in federal court or any state court, unless he
     first obtains leave from this court to make such fil-
     ing. * * *

          It is further ORDERED that should Melvin R.
     Hassell violate this order, then he may again be held
     in criminal contempt of court.[7] [Fn. refs. omitted.]

     The respective literal transcripts for petitioner’s taxable

years 1980 and 1981 that respondent sent to petitioner by cover

letter dated February 2, 2005 (respondent’s February 2, 2005

letter) reflect that, at least as early as January 10, 2005,

petitioner did not have an unpaid liability with respect to his


     7
      On Sept. 21, 2005, the District Court issued an order
(District Court’s Sept. 21, 2005 order) finding that Mr. Hassell
(1) had willfully violated the District Court’s September 29,
2004 injunction order by filing a suit in the District Court
without first obtaining leave of the District Court and (2) was
guilty of criminal contempt. On Oct. 17, 2005, Mr. Hassell filed
a notice of appeal with the Fifth Circuit with respect to the
District Court’s Sept. 21, 2005 order. On Jan. 18, 2006, the
Fifth Circuit dismissed that appeal for want of prosecution.
                               - 11 -

taxable year 1980 or 1981.

     On January 7, 2005, respondent released the 1980 tax lien

and the 1981 tax lien.

     On or about January 19, 2005, petitioner sent a letter to

Mark W. Everson, the Commissioner of the Internal Revenue (Com-

missioner).   That letter contained statements, contentions,

arguments, and/or requests that the Court finds to be frivolous

and/or groundless.

     On January 26, 2005, an Appeals officer with the Appeals

Office held an Appeals Office hearing with petitioner with

respect to the notice of tax lien.

     On March 2, 2005, the Appeals Office issued to petitioner a

notice of determination concerning collection action(s) under

section 6320 and/or 6330 (notice of determination).   That notice

stated in pertinent part:

     Summary of Determination
     Appeals and the taxpayer did not reach an agreement.
     No relief was given for these periods [petitioner’s
     taxable years 1980, 1981, 1982, 1983, 1984, 1992, and
     1997]. The filing of the Notice of Federal Tax Lien is
     appropriate.

An attachment to the notice of determination (attachment to the

notice) stated in pertinent part:

                     SUMMARY AND RECOMMENDATION

     Melvin Hassell (“Taxpayer”) requested a hearing with
     Appeals under the provision of IRC 6320 as to the
     appropriateness of Notice of Federal Tax Lien.
                             - 12 -

    I recommend a determination letter be issued to the
    taxpayer sustaining the filing of Notice of Federal Tax
    Lien. For the years 1980, 1981, and 1982[8] tax liabil-
    ity has been paid.

    On January 26, 2005 this Appeals Officer conducted a
    Collection Due Process hearing with taxpayer at 4050
    Alpha Road, Dallas, TX, a Federal building. Taxpayer
    disputed the underlying liability but was advised
    Appeals would not consider the liability as an issue.
    During the Collection Due Process proceedings, taxpayer
    did not propose any acceptable collection alternatives.

    The filing of Notice of Federal Tax Lien is appropri-
    ate. Taxpayer had not paid the outstanding liability.

                     DISCUSSION AND ANALYSIS

    1.   Verification of legal and procedural requirements;

     IRC 6321 provides a statutory lien when a taxpayer
     neglects or refuses to pay a tax liability after notice
     and demand. To be valid against third parties except
     other government entities, notice of the lien must be
     filed in the proper place for filing per IRC 6323(a)
     and (f). Transcript show that notices and demands was
     issued to the taxpayer.

     Notice and demand as required by IRC 6321 for the
     balance owed was issued and forwarded via regular mail
     to the taxpayer’s address.

     The 30-day notice required under IRC 6331(d) has been
     sent via certified mail.

     IRC 6320 as enacted by RRA ‘98 imposed Due Process
     provisions effective January 19, 1999. IRS is required
     to give notice to taxpayers in writing within five days
     after the filing of a NFTL of the taxpayer’s right to
     request a hearing with Appeals if the request is made
     during the thirty days following the end of the five


     8
      The literal transcript for petitioner’s taxable year 1982
that respondent sent to petitioner by respondent’s February 2,
2005 letter reflects that, at least as early as Jan. 10, 2005,
petitioner had an unpaid tax liability for his taxable year 1982
of 17 cents.
                                - 13 -

     day notification period.    These time periods were met
     in this appeal.

     IRC 6330(c) allows the taxpayer to raise any relevant
     issue relating to the unpaid tax or the NFTL or Notice
     of Intent to Levy at the hearing.

     This Appeals Officer has had no prior involvement with
     respect to these appealed liabilities.

     2.   Issues raised by the taxpayer;

     Underlying liability or amount of liability

     Taxpayer is disputing the tax liability. In cases
     where the Department of Justice (DOJ) have previously
     reduced a liability to judgment Appeals has no author-
     ity to compromise a liability or reconsider the liabil-
     ity issue which includes taxpayer’s challenge to the
     collection statute of limitations. Further, Appeals
     does not have the authority to consider any offer
     involving the release of federal tax liens or withdraw-
     als. Accordingly, since DOJ has previously reduced
     this taxpayer’s liability to judgment, Appeals does not
     have authority to consider the liability issue.

     The underlying liability is sustained.

     Collection Alternatives

     Taxpayer did not propose any acceptable collection
     alternatives. When the Notice of Federal Tax Lien was
     filed it was appropriate. The liability was valid and
     outstanding.

     3.    Balancing of need for efficient collection with
           taxpayer concern that the collection action be no
           more intrusive than necessary.

     We believe the filing of the Notice of Federal Tax Lien
     balances the need for efficient collection of taxes
     with concerns that the collection action be no more
     intrusive than necessary. [Reproduced literally.]

     Petitioner filed a petition with the Court with respect to

the notice of determination.    The petition contained statements,
                                - 14 -

contentions, arguments, and/or requests that the Court finds to

be frivolous and/or groundless.

     On February 22, 2006, the Court issued an Order (Court’s

February 22, 2006 Order) in which, inter alia, the Court reminded

petitioner about section 6673(a)(1) and admonished him as fol-

lows:

     In the event that petitioner advances frivolous and/or
     groundless statements, contentions, and arguments in
     petitioner’s response to respondent’s motion ordered
     herein * * * the Court will be inclined to impose a
     penalty not in excess of $25,000 on petitioner under
     section 6673(a)(1), I.R.C.

     On March 8, 2006, petitioner filed a response to respon-

dent’s motion (petitioner’s response).     Petitioner’s response

contains statements, contentions, arguments, and/or requests that

the Court finds to be frivolous and/or groundless.

     On March 28, 2006, petitioner submitted three documents that

the Court had filed as petitioner’s supplement to petitioner’s

response (petitioner’s supplement to petitioner’s response).

Petitioner’s supplement to petitioner’s response contains state-

ments, contentions, arguments, and/or requests that the Court

finds to be frivolous and/or groundless.

                              Discussion

        The Court may grant summary judgment where there is no

genuine issue of material fact and a decision may be rendered as

a matter of law.     Rule 121(b); Sundstrand Corp. v. Commissioner,

98 T.C. 518, 520 (1992), affd. 17 F.3d 965 (7th Cir. 1994).      We
                               - 15 -

conclude that there are no genuine issues of material fact

regarding the questions raised in respondent’s motion for summary

judgment.

     A taxpayer may raise challenges to the existence or the

amount of the taxpayer’s underlying liability if the taxpayer did

not receive a notice of deficiency or did not otherwise have an

opportunity to dispute the tax liability.    Sec. 6330(c)(2)(B).

Where the validity of the underlying tax liability is properly

placed at issue, the Court will review the matter on a de novo

basis.   Sego v. Commissioner, 114 T.C. 604, 610 (2000); Goza v.

Commissioner, 114 T.C. 176, 181-182 (2000).

     We turn first to petitioner’s taxable years 1980 through

1984.    Respondent issued a notice of deficiency to petitioner

with respect to those years.    Petitioner filed a petition with

the Court with respect to that notice.    On September 20, 1990,

the Court entered a decision in petitioner’s Tax Court case.

That decision stated, inter alia, that there was a deficiency in

petitioner’s tax for each of his taxable years 1980 through 1984

and that there were certain additions to such tax for each such

year except 1980.9

     9
      The IRS filed a proof of claim with respect to, inter alia,
petitioner’s taxable years 1980 through 1984. In addition to
petitioner’s having had the opportunity to dispute the determina-
tions in the notice of deficiency that respondent issued to him
with respect to his taxable years 1980 through 1984, which he did
in petitioner’s Tax Court case, as discussed below, petitioner
was afforded an opportunity to dispute the underlying tax liabil-
                                                   (continued...)
                                - 16 -

     We turn next to petitioner’s taxable years 1992 and 1997.

When a taxpayer has the opportunity to object to a proof of claim

for an unpaid tax liability filed by the IRS in a taxpayer’s

bankruptcy action, the taxpayer is afforded an opportunity to

dispute the liability within the meaning of section

6330(c)(2)(B).    Kendricks v. Commissioner, 124 T.C. 69, 77

(2005).    In the instant case, the IRS filed a proof of claim in

Mr. Hassell’s bankruptcy case with respect to, inter alia,

petitioner’s taxable years 1992 and 1997.    Petitioner was af-

forded the opportunity to file an objection to the IRS’s proof of

claim, and he did so.    Accordingly, petitioner had the opportu-

nity to dispute the respective underlying tax liabilities for his

taxable years 1992 and 1997. Id.

     Where, as is the case here, the validity of the underlying

tax liability is not properly placed at issue, the Court will

review the determination of the Commissioner for abuse of discre-

tion.     Sego v. Commissioner, supra; Goza v. Commissioner, supra.

     Based upon our examination of the entire record before us,

we find that respondent did not abuse respondent’s discretion in

making the determinations in the notice of determination with

respect to petitioner’s taxable years 1980 through 1984, 1992,



     9
      (...continued)
ities for those years when he had the opportunity to object to
the IRS’s proof of claim in Mr. Hassell’s bankruptcy case. See
Kendricks v. Commissioner, 124 T.C. 69, 77 (2005).
                                 - 17 -

and 1997.10

     In respondent’s motion, respondent requests that the Court

require petitioner to pay a penalty to the United States pursuant

to section 6673(a)(1).     Section 6673(a)(1) authorizes the Court

to require a taxpayer to pay a penalty to the United States in an

amount not to exceed $25,000 whenever it appears that a taxpayer

instituted or maintained a proceeding in the Court primarily for

delay or that a taxpayer’s position in such a proceeding is

frivolous or groundless.

     In the Court’s February 22, 2006 Order, the Court, inter

alia, reminded petitioner about section 6673(a)(1) and admonished

him that, in the event he were to advance frivolous and/or

groundless statements, contentions, and arguments in his response

to respondent’s motion, the Court would be inclined to impose a


     10
          The attachment to the notice stated in pertinent part:

     I recommend a determination letter be issued to the
     taxpayer sustaining the filing of Notice of Federal Tax
     Lien. For the years 1980, 1981, * * * tax liability
     has been paid.

           *       *       *       *       *       *       *

     * * * When the Notice of Federal Tax Lien was filed
     [with respect to petitioner’s taxable years 1980, 1981,
     1982, 1983, 1984, 1992, and 1997] it was appropriate.
     The liability was valid and outstanding.

After the notices of Federal tax lien with respect to peti-
tioner’s taxable years 1980 through 1984, 1992, and 1997 were
filed and before the notice of determination was issued, the
unpaid liability for each of his taxable years 1980 and 1981 was
paid.
                               - 18 -

penalty not in excess of $25,000 on him under section 6673(a)(1).

Despite the admonitions in that Order, (1) on March 8, 2006,

petitioner filed petitioner’s response that contains statements,

contentions, arguments, and/or requests that we have found above

to be frivolous and/or groundless, and (2) on March 28, 2006,

petitioner filed petitioner’s supplement to petitioner’s response

that contains statements, contentions, arguments, and/or requests

that we have found above to be frivolous and/or groundless.

     In the instant case, petitioner advances, we believe primar-

ily for delay, frivolous and/or groundless statements, conten-

tions, arguments, and/or requests, thereby causing the Court to

waste its limited resources.     We shall impose a penalty on

petitioner pursuant to section 6673(a)(1) in the amount of

$10,000.

     We have considered all of petitioner’s statements, conten-

tions, arguments, and requests that are not discussed herein,

and, to the extent we have not found them to be frivolous and/or

groundless, we find them to be without merit, irrelevant, and/or

moot.

     On the record before us, we shall grant respondent’s motion.

     To reflect the foregoing,

                                      An order granting respondent’s

                                 motion and decision for respondent

                                 will be entered.